Citation Nr: 1416355	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-40 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2014, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in February 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for hypertension, claimed as secondary to the claimed Type II diabetes mellitus disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed RO rating decision in May 2003 denied service connection for a Type II diabetes mellitus; this decision is final.

2.  Evidence added to the record since the May 2003 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for Type II diabetes mellitus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service personnel records and service treatment records do not document foreign service, including service within the land borders or in the inland waters of the Republic of Vietnam while on active duty, and his claimed exposure to herbicides in Vietnam or at the McChord Air Force Base has not been verified; therefore, exposure to an herbicide agent is not presumed.

4.  Competent and persuasive medical evidence demonstrates that the Veteran has Type I diabetes mellitus, which was diagnosed in 1989; he does not have Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's May 2003 rating decision, which denied service connection for Type II diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the May 2003 rating decision to reopen the claim for service connection for Type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A November 2006 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  The letter described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The February 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2006 letter.  Hence, the November 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service private and VA treatment records, lay statements, and hearing testimony. 

The Veteran was not afforded a VA examination in conjunction with his claim for Type II diabetes mellitus. However, the Board finds that VA is not required to provide an examination because the medical evidence of record does not reflect that the Veteran has a current Type II diabetes mellitus disability.  Instead, the competent medical evidence reflects that he has Type I diabetes mellitus that was diagnosed in 1989.  Also, service treatment records do not reflect complaints or symptoms of Type I diabetes mellitus during military service or within one year of separation from service.  Thus, the medical evidence of record is sufficient to decide the issue and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

In a March 2003 rating decision, the RO denied the Veteran's claim for service connection for Type II diabetes mellitus, claimed as due to exposure to herbicides during military service in Vietnam, finding that competent medical evidence reflected diagnosis of Type I diabetes mellitus, that service records documented that the Veteran had no foreign service including any service in Vietnam, and that there was no evidence of Type I or Type II diabetes mellitus during military service.  The Veteran was notified in writing of the RO's March 2003 determination and his appellate rights and did not appeal.  

Within one year of the determination, he submitted additional private medical evidence reflecting emergency treatment for low blood sugar associated with diabetes without Type II classification.  In a May 2003 decision, the RO continued the previous denial of service connection for Type II diabetes mellitus because the evidence did not document a diagnosis of Type II diabetes mellitus and in-country service in Vietnam still had not been shown.  Again, the Veteran was notified in writing of the RO's May 2003 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the March and May 2003 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the May 2003 RO decision, service treatment records and post-service private treatment records were associated with the claims file and included statements and records from two private physicians, F. Weil, M.D., and D. Streja, M.D., showing diagnosis and treatment for Type I diabetes mellitus, which was originally diagnosed in 1989.  The record also included a copy of the Veteran's Report of Discharge (DD Form 214), which identified the Veteran's military occupational specialty as aircraft loadmaster and indicated that he had no foreign service.  Awards included the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Air Force Expeditionary Medal, none of which confirms foreign service, including any service in Vietnam.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

An application to reopen the Veteran's claim was received in September 2006.  VA received new evidence with the present claim and the Board finds that some of the new evidence is material.  An October 2009 statement from Dr. Streja explains, "The fact that [the Veteran] was labeled 'patient with type 1 diabetes' is in agreement with his therapeutic mode and does not mean that this diagnosis was established."  Subsequently, in an August 2013 letter, Dr. Streja stated that the Veteran had "a history of diabetes managed by oral hypoglycemic agents since 1989 (Type 2)."

The Veteran also testified in March 2014 that he spent the night in Vietnam a couple times after flying there, but he did not know why his foreign service, including trips to Vietnam, was not documented in his records.  He testified that his service "records were all destroyed in a fire [at the National Personnel Records Center (NPRC)] and all the water damage [sic]."  

Presumed credible, the cited evidence since the last final denial raises the possibility that the Veteran has a diagnosis of Type II diabetes mellitus and the possibility that he was present in the Republic of Vietnam.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III. Service Connection for Type II Diabetes Mellitus

The Veteran contends that he has Type II diabetes mellitus due to exposure to herbicides, to include Agent Orange.  He asserts that in his duties as a loadmaster he traveled up to twice per month to Vietnam and landed there.  He testified that he traveled to Vietnam from Okinawa, Japan and from the Philippines.  He asserts that the Vietnam Service Medal and Republic of Vietnam Campaign Medal were awarded to him for the missions he flew in and out of Vietnam and that the medals confirm his service in Vietnam.  He also stated that he "was in Vietnam during 1968-1970."  See February 2007 Statement in Support of Claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including Type II diabetes mellitus, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002); see also 75 Fed. Reg. 81332 (2010).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, service treatment records were silent for complaints, findings, or diagnosis of diabetes mellitus.  Examination reports dated in September 1968, October 1968, and September 1969 at separation indicated that clinical evaluation of the endocrine system was normal; laboratory findings were reported as negative.  Reports of Medical Recommendation for Flying Duty (AF Form 1042) document 700 hours of total flying time as a loadmaster.

The Veteran's Report of Discharge (DD Form 214) indicates that he had no foreign service.  Awarded medals included the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and Air Force Expeditionary Medal, none of which confirms foreign service, including any service in Vietnam.  The Report was authenticated with signatures by the Veteran and an Air Force officer.

Post-service private emergency department records dated in September 2001 reflect that the Veteran sought treatment for dizziness, weakness, and low blood sugar.  The Veteran reported that he was a Vietnam veteran.  The diagnosis was labile blood glucose, insulin-dependent diabetes.  The records did not classify the type of diabetes.

Letters dated in January and February 2003 from a private physician, F. Weil, M.D., indicated that the Veteran was under his care from 1990 until May 1999 for management of Type 1 diabetes mellitus.  Dr. Weil enclosed a copy of the treatment record from the Veteran's last visit in May 1999, which reflected follow-up care for Type I diabetes mellitus.  A January 2003 letter from the Veteran's current private physician, D. Streja, M.D., also indicated that the Veteran had been followed at the clinic for the past two years for Type 1 diabetes and microalbuminuria.

Private treatment records from Dr. Streja dated from July 2001 to February 2003 were received in March 2003.  During an initial consultation for evaluation of diabetes, the Veteran reported being diagnosed with diabetes in 1989.  Following a physical examination, the impression was Type I diabetes.  Additional private treatment records from Dr. Streja dated from March 2003 to June 2009 reflect ongoing evaluation and treatment for Type I diabetes mellitus.

In support of his September 2006 application to reopen the claim of service connection for Type II diabetes mellitus, the Veteran asserted that he had Type II diabetes related to his "exposure to Agent Orange while working as a loadmaster on C-141s out of McChord Air Force Base" in Washington.  He asserted that during his time in the Air Force, he "went to Vietnam numerous times delivering Agent Orange to Saigon and other parts of the country.  We were there sometimes for just hours and other times days."  

The Veteran had contacted the NPRC to request his service personnel records.  In a February 2008 letter, the NPRC noted that some copies of the records were of poor quality; however, they were the best copies obtainable.  The Veteran provided the records to VA in May 2008.  A chronological listing of service reflects stations of assignment exclusively in the United States.  An October 1969 memorandum regarding the Republic of Vietnam Campaign Medal indicates that the Veteran fulfilled the requirements of the RVCM because he had "met the criteria for the Vietnam Service Medal and ha[d] served outside the geographic limits of South Vietnam and contributed direct combat support to the Republic of Vietnam Armed Forces for 6 months since 1 Jan 60."  Another October 1969 memorandum reflects that the Veteran was awarded the Vietnam Service Medal because he had "flown into or over Vietnam after 1 Nov 68."  His Airman Military Record (AF Form 7) lists "None 20 Sep 68" under FSSD (foreign service selection date).

In September 2008 correspondence, the Veteran stated that although his personnel records from NPRC were water damaged, "you can see dates where I was in Vietnam."

To assist the Veteran in attempting to verify his claimed service in the Republic of Vietnam, the RO requested information from the NPRC on several occasions.  In February 2003, the NPRC responded that dates of service in Vietnam by the Veteran were not a matter of record.  In November 2009, the NPRC responded that neither an AF Form 5 (Individual Flight Record) nor an AFEM Special Orders was a matter of record.  In July 2010, the NPRC mailed the Veteran's entire service personnel file to VA.  

Additional pertinent records included a certificate signed by the Veteran in February 1969, certifying that he had "performed the following periods of TDY [temporary duty assignment] or PCS [permanent change of station], of 15 consecutive days or more, in Southeast Asia (Vietnam, Thailand, or Cambodia) since 1 November 1961."  He listed "N/A" under "Status TDY or PCS." 
A Personnel Action Request (AF Form 1098) dated in February 1969 contains the following remarks: "[number] days TDY/PCS [Southeast Asia]: 000" and "last O/S [overseas] Country: YY Length: 00."  A copy of a water-damaged record regarding his award of the Air Force Expeditionary Medal is illegible on the left one-third of the page.  However, the document indicates that the Veteran was an "assigned crewmember of an aircraft flying [illegible] or over Korea in support of military operations."

In his notice of disagreement received in March 2009, he stated that he "flew on several missions th[at] landed [him] in Vietnam in 1969."

One week later, the Veteran presented for a VA Agent Orange Registry examination in March 2009.  He reported that he was in Vietnam from November 1968 to March 1970 and that he had Type II diabetes mellitus since 1989.  He related that he was appealing the denial of his claim for service connection.  Following a physical examination and laboratory studies, the diagnosis was Type I diabetes mellitus, poor control (previously Type II).  A follow-up letter after the examination stated that "results of your examination and laboratory tests indicate that the following diseases ARE recognized by the VA as connected to Agent Orange exposure: diabetes mellitus, Type II."

The Veteran submitted numerous Internet articles regarding duties of a loadmaster; the 8th, 62nd, and 63rd Airlift Wings and missions to Vietnam, and the Vietnam Campaign Medal, which may be "awarded to any service member who, while serving outside the geographical limits of the Republic of Vietnam, provided direct combat support to the Republic of Vietnam Armed Forces for a period exceeding six months."

VA treatment records associated with the Virtual VA claims file reflect treatment for Type I diabetes mellitus.

In February 2014, the Veteran submitted two additional statements from Dr. Streja.  An October 2009 statement from Dr. Streja explains, "The fact that [the Veteran] was labeled 'patient with type 1 diabetes' is in agreement with his therapeutic mode and does not mean that this diagnosis was established."  Subsequently, in an August 2013 letter, Dr. Streja stated that the Veteran had "a history of diabetes managed by oral hypoglycemic agents since 1989 (Type 2)."

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for Type II diabetes mellitus is not warranted.

As a preliminary matter, although the Veteran testified that his "records were all destroyed in a fire" at the NPRC, this statement is factually incorrect.  The Board notes that in 1973 a fire at the NPRC destroyed the service treatment records of many veterans.  The website for the NPRC notes that for Air Force veterans, the records affected were for personnel discharged between September 25, 1947 and January 1, 1964, with names alphabetically after Hubbard.  See The 1973 Fire, National Personnel Records Center, located at http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited Apr. 9, 2014).  The Veteran served in the Air Force and was discharged in March 1970.  While some of his service treatment and personnel records appear to have water damage, both sets of records appear to be complete and are legible with few exceptions.  According to the NPRC's own website, therefore, the Veteran's service-treatment records are not fire-related.  

Service connection for Type II diabetes mellitus is not warranted because the competent and credible evidence of record reflects that the Veteran does not have Type II diabetes mellitus.  While the October 2009 and August 2013 statements from Dr. Streja indicate that Type I diabetes was not established or that the Veteran had a history of Type II diabetes, these statements are contradicted by treatment records Dr. Streja authored from July 2001 to June 2009, which, in fact, do establish a diagnosis of Type I diabetes mellitus and do not reflect any diagnosis or treatment for Type II diabetes mellitus.  Also, the actual treatment records from Dr. Streja that reflect treatment for Type II diabetes mellitus are consistent with the statements and treatment record from Dr. Weil, which also reflects a diagnosis of Type II diabetes mellitus.  Therefore, the Board finds that the October 2009 and August 2013 statements by Dr. Streja are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Similarly, the Veteran's statements to a VA Agent Orange Registry examiner in March 2009 that he was "in Vietnam from November 1968 to March 1970" and that he had been diagnosed with Type II diabetes mellitus since 1989 are not credible because they too are contradicted by other evidence of record.  While 700 hours of flight time as a loadmaster is documented in his service treatment records, his military medical and personnel records do not reflect any foreign service other than being in foreign air space.  Similarly, the actual treatment records from Drs. Weil and Streja document diagnosis and treatment for Type I diabetes mellitus, but not Type II diabetes.  Finally, while the Veteran subjectively reported a history of Type II diabetes mellitus, objective medical evidence from the Agent Orange Registry examination revealed Type I diabetes mellitus.

The Board also acknowledges the Veteran's September 2006 assertion that he was exposed to Agent Orange at McChord Air Force Base and that he delivered Agent Orange to various locations in Vietnam.  However, information provided by the Department of Defense (DoD) to VA regarding herbicide tests and storage in the United States reflects that Agent Orange was not tested or stored at McChord Air Force Base or any other base where the Veteran was stationed (Lackland AFB and Sheppard AFB in Texas, or Norton AFB in California).  See http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp (last visited Apr, 9, 2014).

In summary, service connection for Type II diabetes mellitus must be denied on a presumptive basis because the Veteran is not shown to have a Type II diabetes mellitus disability and because the evidence of record does not document service in Vietnam or that he was otherwise exposed to herbicides such as Agent Orange.

In addition, service connection for Type II diabetes mellitus must be denied on a direct basis.  Where, as here, the evidence of record contains no competent and credible findings of Type II diabetes mellitus, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for Type II diabetes mellitus must be denied because the first essential criterion for a grant of service connection - evidence of a Type II diabetes mellitus disability - has not been met.

Because the March 2003 rating decision considered Type I diabetes mellitus, the Board has also considered whether service connection for Type I diabetes mellitus is warranted.  Here, the Veteran does not contend and the evidence does not reflect that Type I diabetes mellitus was manifested or diagnosed during military service or within one year of separation from service.  Rather, lay statements from the Veteran and competent medical evidence reflect that Type I diabetes mellitus was diagnosed in 1989, approximately 19 years after separation from military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a result, service connection for Type I diabetes mellitus on a direct or presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, Type I diabetes mellitus is not included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Therefore, entitlement to service connection for Type I diabetes mellitus is not warranted on a presumptive basis due to any claimed herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

For all the foregoing reasons, the Board finds that service connection for Type II diabetes mellitus is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for Type II diabetes mellitus; to this extent only, the appeal is allowed.

Service connection for Type II diabetes mellitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


